DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  In lines 5-7, Markush elements norbornene through 3-chloromethyl styrene do not qualify as alpha olefin.  

Claim 9 is objected to because of the following informalities:  On page 5, line 18, please replace “50 to 20” with “5 to 20”.

Claim 9 is objected to because of the following informalities:  On page 5, line 22, since group Q is tetravalent and neutral, it cannot be N, P, or S.  

Claim 11 is objected to because of the following informalities:  In lines 3 and 7 (two occurrences), please replace “represents” with “represent”.

Claim 13 is objected to because of the following informalities:  In line 20, the definition of L is imprecise.  In Formula 10, L is a neutral Lewis base.  The species [L-H]+ is the conjugate acid of L, and it is a cationic Brønsted acid.  The species [L]+ is a cationic Lewis acid.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunaway (US 7,220,801).
Dunaway teaches an olefin based polymer comprising ethylene and at least one comonomer selected from 1-butene, 1-hexene, or 1-octene and exhibiting a density of 0.890 to 0.916 g/cm3, a molecular weight distribution Mw/Mn of 2.0 to 3.0, and a molecular weight distribution Mz/Mw of less than 2.0.  Exemplary olefin based polymer A, G, H, and I are displayed in Table 1.  These olefin based polymers have melt index (MI, 190 ºC, 2.16 kg), weight average molecular weight Mw, number average molecular weight Mn, and  Z+1 average molecular weight Mz+1 well within ranges set forth in instant claims.  Additionally, inventive olefin based polymers exhibit a product of the ratio Mn/Mz+1 multiplied by 100 that is greater than 15, such that the Equation 1 is satisfied.  
As an example, olefin based polymer A is an ethylene-hexene copolymer having a melt index of 1.07, Mw of 100,908, Mn of 50,612, Mw/Mn of 1.99, Mz+1 of 248,234, and a product of (Mn/Mz+1)(100) = 20.  While exemplary copolymers have density higher than claimed upper limit of 0.90 g/cm3, one of ordinary skill in the art would have found it obvious that olefin based polymer having density of 0.890 to 0.90 g/cm3 are embodiments within the scope of protection of patent claims and that those olefin based polymer exhibit comparable molecular weight and rheology, such that they lie well within the broad and unexceptional ranges set forth in instant claims.  In summary, subject of instant claims is obvious over the disclosure of Dunaway, and the person of ordinary skill in the art would have found it obvious to make claimed olefin based polymer based on the teaching of the prior art.  
Claims 9-14 are drawn to an olefin based polymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
   
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 13, 2021